In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated September 2, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell in front of a residential building owned by the defendants, who are out-of-possession owners of the building. The plaintiff alleges that the accident resulted from the negligent manner in which snow and ice were removed from the area where the accident occurred.
We agree with the Supreme Court that the plaintiff failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether one of the tenants of the building was acting as an agent of the defendants when she allegedly undertook to remove snow and ice from the area in front of the building. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.